Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action has been issued in response to amendment filed on 08/25/2021.  Claims 21-22, claim 27-28 and claim 34-40 have been amended. Claims 21-40 are pending, of which claims, of which claim 21, 27 and 34 are in independent form.  Accordingly, this action has been made FINAL.
Response to Argument
3.	a.	The Office will maintain the double rejection between the instant application and the patent 10,705,805.
	b.	Claim 34-40 have been amended to overcome the 101 rejection.  Therefore, the 101 rejection has been withdrawn for claims 34-40.
c.	Applicant's arguments with respect to claims 21-40 have been considered but are moot in view of the new ground(s) of rejection. 

Status of Claims
4.	Claims 21-40 are pending, of which claims, of which claim 21, 27 and 34 are in independent form.
The Office's Note:
5.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 21-40 are rejected under 35 U.S.C. 103 as being obvious over Jann US 20170331915 (hereinafter Jann), in view Studer US 20180349134 (hereinafter Studer) and further in view Stachura US 20180157468 (hereinafter Stachura).
Claim 21 is rejected, Jann teaches a system, comprising: 
one or more processors(Jann, fig. 2 and paragraph [0073], processors); and 
a memory storing instructions that, when executed on or across the one or more processors, cause the one or more processors to(Jann, fig. 2 and paragraph [0073], memory ): 
provide an authoring interface configured to display respective representations of one or more user interface layouts(Jann, paragraph [0052], In some implementations, the user can personalize the layout and placement of one or more cards (e.g., the cards 122a-i) included in a UI of an overview page (e.g., the overview page 120) and the display of content included in each card. The personalization can enhance the workplace productivity of the user.  Paragraph [0053], FIG. 1E is an illustration showing an example object page (object page 124) displayed in the shell main container 104. An object page can be a floor-plan used to represent objects in a UI. An object page can be used to display, create, or edit an object. An object can represent a business entity (e.g., a customer, a sales order, a product, an account, etc.). Enterprise applications that reflect a specific scenario (e.g., a sales order, am account status) can be bundled using an object. The object page can include a header area 126, a navigation area 128, a content area 130, and, in some implementations, a footer toolbar (e.g., footer toolbar 132 as shown in FIG. 1F). In some implementations, the footer toolbar can appear to float over the content displayed in the object page 124. For example, referring to FIG. 1C, a user can select the tile 114f and an object page can be displayed to the user.);15 
detect that the connection has been disconnected and reconnected(Jann, Paragraph [0094], Data synchronization between the server and the local device has two directions: changes made on the device (for example, new, updated, and deleted records) are sent to the back end during flush operations and data changes on the back-end server (for example, changes by other users or by the same user as a consequence of its previous flush) are downloaded to the device during refresh operations. The offline SDK provides these two methods as separate operations (flush and refresh), so the application has the flexibility to implement the optimal data synchronization strategy.  Paragraph [0096], offline.  Paragraph [0097], The architecture 300 can initiate data synchronization on the device 302 in a number of ways. For example, data synchronization can be initiated manually using buttons or menu items. For example, a pull-to-refresh action can be initiated by a user. The architecture 300 can instead automatically synchronize data when the network connectivity becomes available and/or when the application gets to the foreground (e.g., becomes active) and the device has network connectivity. In another example, the architecture 300 can automatically synchronize data when a new record is created or an existing one is updated and the device has network connectivity. In another example, the architecture 300 can automatically synchronize data after a certain amount of time and the device has network connectivity.  Paragraph [0130], the architecture 300 can detect offline enablement); 
determine whether a client-side version of the particular user interface layout at the client is unsynchronized with the repository version(Jann, Paragraph [0094], Data synchronization between the server and the local device has two directions: changes made on the device (for example, new, updated, and deleted records) are sent to the back end during flush operations and data changes on the back-end server (for example, changes by other users or by the same user as a consequence of its previous flush) are downloaded to the device during refresh operations. The offline SDK provides these two methods as separate operations (flush and refresh), so the application has the flexibility to implement the optimal data the offline datastore is synchronized to the online datastore, in response to detecting network connectivity for the device.  ); and 
based on a determination that the client-side version is unsynchronized with the repository version, synchronize the client-side version with the repository version(Jann, fig. 1J and paragraph [0068-0069], The timeline 174 can be used for collaborative communications. The timeline 174 can be configured in multiple different ways depending on use case implementations. For example, the timeline 174 can provide information about changes of an object or about events related to an object. The timeline 174 can provide information about generated entries (e.g., value XY changed from A to B) or about manual entries (e.g., comments from an individual). In some implementations, the latest entry is at the top of a list displayed by a timeline. In some implementations, the timeline 174 can be displayed along with a business object. In some cases, the timeline 174 can be displayed to the right of the business object.  Paragraph [0094], Data synchronization between the server and the local device has two directions: changes made on the device (for example, new, updated, and deleted records) are sent to the back end during flush operations and data changes on the back-end server (for example, changes by other users or by the same user as a consequence of its previous flush) are downloaded to the device during refresh operations. The offline SDK provides these two methods as separate operations (flush and refresh), so the application has the offline datastore is synchronized to the online datastore, in response to detecting network connectivity for the device.).  
Jann does not explicitly teach
update a repository version of a particular user interface layout of the one or more user interface layouts responsive to one or more edits directed to the particular user interface received via a connection to a client; 
However, Studer teaches
update a repository version of a particular user interface layout of the one or more user interface layouts responsive to one or more edits directed to the particular user interface received via a connection to a client(Studer, US 20180349134, paragraph [0072], Similarly, the editor application 26 can be linked to, or integrated with, the version control application 30 so that, e.g., when a version of the rule is approved for release, that version of the rule is stored by the version control application 30, which maintains a master repository of various versions of the rules. The editor application 26 can be linked to, or integrated with, the simulator application 32, which enables simulation of execution of application programs that incorporate the business rules. When the editor application 26 modifies a rule, the modification can automatically propagate to the simulator application 32 and affect the outputs of simulator application 32. In some examples, modification of the rule triggers execution of the simulator application 32, and the outputs of simulator application 32 are updated automatically. In Portion 62 presents version control client portal 63 with selection control 63a, naming control 63b, save as new version control 63c and open control 63d. In this example, a user (automatically) generates a new version--version 2--of the FFCampaign_rule_V1.0 (which is saved in system storage as rule 68a) by modifying the value in cell 64b. This new version may alternatively be generated by using selection control 63a. In any case, selection control 63a may be used to select "2.0" as new version, leading to automatic updating of the name specified in the naming control 63b to "FFCampaign_rule_V2.0". Selecting save as new version control 63c causes the system to save, in system storage 55, this rule 68a as a new 2.0 version 68b in an initial state of the development lifecycle, submission or approval process, such as the "in development" state or the "open" state. Additionally, the system generates or updates, in system storage 55, shared log record 66 with log entries 66b, 66c specifying the edit of the rule and the saving of the rule as a version respectively. Shared log record 66 includes log entry 66a, which is the same as log entry 54a. In a variation, the system will generate a new version of a rule or ruleset first and then a user can edit that new, generated version of the rule or ruleset.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Studer into Jann's to store multiple versions Studer (See abstract and summary).
Jann and Studer do not explicitly teach
to implement an authoring service
In response to the connection being reconnected
However, Statchura teaches
to implement an authoring service(Stachura, US 20180157468, fig. 3A and paragraph [0082-0085], As further illustrated by FIG. 3A, a designer may create or make record sheet and template sheet changes to familiar worksheets using the spreadsheet application 354 and the data changes are observed 301a by the Add-On 357, e.g., using Excel's COM Interop library. When the designer has completed a group of changes, the Add-On 357 may send 302 the updated partial, or alternatively the designer may create or make changes in a browser 355 accessing the destination system, which may be sent 301b to the Webifier logic controller as http requests or web-service API calls.)
in response to the connection being reconnected(Stachura, fig. 3A and paragraph [0082], As further illustrated by FIG. 3A, a designer may create or make record sheet and template sheet changes to familiar worksheets using the spreadsheet application 354 and the data changes are observed 301a by the Add-On 357, e.g., using Excel's COM Interop library. When the designer has completed a group of changes, the Add-On 357 may send 302 the updated partial, or alternatively full, spreadsheet definition to the destination system's 350 webifier logic 353 using web-service API calls. The webifier logic 353 may process the new data and update 303 data stored in memory 351 (e.g., a web data store). The designer may create or make changes to destination page configuration using the Add-on 357, which may be sent 302 to the webifier logic controller 353 as web-service API calls. Additionally, the designer may create or make changes in a browser 355 accessing the destination system, which may be sent 301b to the Webifier logic controller as http requests or web-service API calls. Paragraph [0083-0085], Responsive to an http get request 304 from a visitor's browser 356 to the webifier logic 353 to provide a destination page, the webifier logic 353 may retrieve 305 the spreadsheet definition from memory 351. The webifier logic converts the spreadsheet definition into an html destination page by evaluating and referencing values and formatting from the template sheet and evaluating and referencing values from the record sheet identified based on the template sheets. The destination page may be sent 306 to the visitor's browser 356. FIG. 3A further illustrates the visitor sees a page having text labels found only in the template sheet and not in the record sheet, text labels originating from RecordSheet!A1, values of "100" from evaluating RecordSheet!C2, and html input controls defined by the template sheet with values from the RecordSheet, RecordSheet!A2 for the checkbox and RecordSheet!B2 for the textbox. FIG. 3A illustrates the visitor checking the checkbox and clicking submit in the browser 356 resulting in the browser sending an http post request 307 to the webifier logic controller 353. The webifier logic 353 may reload the current spreadsheet definition from memory 305. The webifier logic 353 processes the post request and updates the memory 351 with an updated spreadsheet definition. If the designer's Add On 357 still has an active session, webifier logic 353 may send 308 the updated partial spreadsheet definition, or change events sufficient to update the spreadsheet definition presented, to the Add-On 357, then using Excel's COM Interop library the Add-On 357 may present 309 an updated version to the designer in the spreadsheet application 354 such that the designer's worksheet would then display "true" in cell A2. Paragraph [0051] and [0192], synchronized.)
It would have obvious to one having ordinary skill in the art before the effecting filing date of the claimed invention to combine the teachings of cited references. Thus, Stachura into Jann and Studer's to generate a particular web page of an interactive web application based on a user interface template corresponding to the particular web page, where the particular web page references records of a worksheet identified based on the user interface template corresponding to the particular web page. A user input is received through an input control associated with the particular web page of the interactive web application. A record of a secondary data source is updated based on the received user input and based on a determined relationship.  The method enables providing a direct access to provide significant performance and reduce implementation complexity. The method enables operating automatically to detect and analyze changes made to data records and data formats in a spreadsheet as suggested by Stachura (See abstract and summary).
Claim 22 is rejected for the reasons set forth hereinabove for claim 21, Jann and Studer, Stachura teach the system of claim 21, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
based on the determination that the client-side version is unsynchronized with the repository version, send a notification via the connection to the client indicating that the client is unsynchronized with the repository version(Studer, paragraph [0068], Each of the editor application 26, process management application 28, version control application 30, and simulator application 32 can write information, such as log information, to the shared log record 36. For example, the version control application 30 can write in the shared log record 36 log information specifying that a user associated with a particular user identifier checked out a particular version of a particular ruleset from the system storage 34, and a timestamp specifying the timing that the ruleset was checked out. The editor application 26 can write in the shared log record 36 log information about the user identifier associated with the user who edited the ruleset, and a timestamp specifying the timing for when the editing was performed.  Stachura, paragraph [0051 and 0082-0084].); and 
send another notification via the connection to the client indicating that the client has been synchronized with the repository version(Studer, paragraph [0068], Each of the editor application 26, process management application 28, version control application 30, and simulator application 32 can write information, such as log information, to the shared log record 36. For example, the version control application 30 can write in the shared log record 36 log information specifying that a user associated with a particular user identifier checked out a particular version of a particular ruleset from the system storage 34, and a timestamp specifying the timing that the ruleset was checked out. The editor application 26 can write in the shared log record 36 log information about the user identifier associated with the user who edited the ruleset, and a timestamp specifying the timing for when the editing was performed.  Stachura, paragraph [0051 and 0082-0084].).  
Claim 23 is rejected for the reasons set forth hereinabove for claim 21, Jann and Studer, Stachura teach the system of claim 21, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
cause a representation of the repository version of the particular user interface layout to be displayed via the authoring interface(Studer, fig. 6 and paragraph [0083], Referring to FIG. 6, diagram 80 illustrates simulator client portal interface 81 that provides visualizations indicative of the simulation being performed and also illustrates that the system generates shared log record 90 in response to performing the simulations. Interface 81 displays input visualizations 82 that represent the test input data on which the rule is executing during the simulation. Interface 81 also includes simulation portion 84 that visually displays which rule case has been triggered. In this example, rule case shown in row 86 has been triggered. Interface 81 also displays test output visualization 88 that represents the output data that results from execution of the simulation on the test input data. Based on results of the simulation, the system also generates or updates shard log record 90 with log entry 90e that provides data that is indicative of the simulation results (e.g., a portion of the output data of the simulation, which criterion of the rule was met by the test input data during the simulation, wand/or which rule case was triggered during the simulation etc.).  Stachura, paragraph [0051 and 0082-0084].); and 
cause the representation of the repository version of the particular user interface layout to be rendered at another device(Studer, fig. 9A, component 154 – In review, component 155 – Production, and paragraph [0092], Referring to FIG. 9A, an exemplary ruleset approval process 150 includes a development phase 152, a review phase 154, and a released phase 155. In the development phase 152, the ruleset is associated with a first state 158. In the review phase 154, the ruleset can be associated with one of two states: a second state 164 and a third state 168. In the released phase 155, the ruleset is associated with a last state 180. For example, the first state can be an "Open" state, the second state can be a "Review-1" state, the third state can be a "Review-2" state, and the last state can be a "Released" state. A tag associated with the ruleset keeps track of the state associated with the ruleset. The tag transitions through various states, representing the ruleset going through the various stages in the approval process.  Stachura, paragraph [0051 and 0082-0084].).  
Claim 24 is rejected for the reasons set forth hereinabove for claim 21, Jann and Studer, Stachura teach the system of claim 21, 
wherein the client-side version of the particular user interface layout comprises one or more additional edits to the particular user interface layout that are applied between disconnection and reconnection of the connection(Jann, fig. 1J and paragraph [0068-0069], The timeline 174 can be used for collaborative communications. The timeline 174 can be configured in multiple different ways depending on use case implementations. For example, the timeline 174 can provide information about changes of an object or about events related to an object. The timeline 174 can provide information about generated entries (e.g., value XY changed from A to B) or about manual entries (e.g., comments from an individual). In some implementations, the latest entry is at the top of a list displayed by a timeline. In some implementations, the timeline 174 can be displayed along with a business object. In some cases, the timeline 174 can be displayed to the right of the business object.  Paragraph [0094], Data synchronization between the server and the local device has two directions: changes made on the device (for example, new, updated, and deleted records) are sent to the back end during flush operations and data changes on the back-end server (for example, changes by other users or by the same user as a consequence of its previous flush) are downloaded to the device during refresh operations. The offline SDK provides these two methods as separate operations (flush and refresh), so the application has the flexibility to implement the optimal data synchronization strategy.  Paragraph [0139], In some implementations, the at least one application is enabled for offline use as a prepackaged application built for at least one mobile platform. In some implementations, the offline datastore is synchronized to the online datastore, in response to detecting network connectivity for the device.  Stachura, paragraph [0051 and 0082-0084].) 
Claim 25 is rejected for the reasons set forth hereinabove for claim 21, Jann and Studer, Stachura teach the system of claim 21, wherein the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
in response to a determination that a development phase is complete, archive the repository version(Studer, paragraph [0118-0119], The editor application is linked to a version control application so that when a version of the rule is approved for release, that version of the rule is stored by the version control application, which maintains a master repository (e.g., system storage 34) of various versions of the rules. Subsequently, when a user intends to edit a particular version of the rule, the user can request permission to change the rule, and the version control application will allow the user to check out the rule and edit the rule, and prevent others from editing the rule until the rule is checked back in.  The version control client Stachura, paragraph [0051 and 0082-0084].).  
Claim 26 is rejected for the reasons set forth hereinabove for claim 21, Jann and Studer, Stachura teach the system of claim 21, wherein to synchronize the client-side version with the repository version, the memory further comprises instructions that, when executed on or across the one or more processors, cause the one or more processors to: 
detect one or more conflicts between the client-side version with the repository version(Jann, paragraph [0114], There are certain recommendations for a OData services that will make the overall offline experience of a application better. For example, entity types that can be changed by the client application should support ETags. This way the OData producer can detect requests for changes on stale data and return an error to the client (for example, Conflict detection).  Stachura, paragraph [0051 and 0082-0084].); and 
resolve the one or more conflicts according to a conflict resolution(Jann, paragraph [0085], The synchronization between the offline stores and the back-end server is explicitly triggered by the FIORI application 310. The plugin provides a flush method to send modifications to the OData producer, and a refresh method to refresh the whole store or a subset of it. The local platform can be used to implement scenarios with no front-end server. Paragraph [0089], Any number of offline stores can be generated during a first launch of an application. The offline store generation is typically performed using a network connection and successful authentication in order to connect to the back-end server 330. At a later time, a flush operation and a refresh operation can be performed in an asynchronous fashion at the convenience of the user.  Paragraph [0094], Data synchronization between the server and the local device.  Stachura, paragraph [0051 and 0082-0084].).
As per claim 27, this is the method claim to system claim 21. Therefore, it is rejected for the same reasons as above.
As per claim 28, this is the method claim to system claim 22. Therefore, it is rejected for the same reasons as above.
As per claim 29, this is the method claim to system claim 23. Therefore, it is rejected for the same reasons as above.
As per claim 30, this is the method claim to system claim 24. Therefore, it is rejected for the same reasons as above.
As per claim 31, this is the method claim to system claim 25. Therefore, it is rejected for the same reasons as above.
As per claim 32, this is the method claim to system claim 26. Therefore, it is rejected for the same reasons as above.
Claim 33 is rejected for the reasons set forth hereinabove for claim 27, Jann and Studer teach the method of claim 27, further comprising: 
receiving a request to store a custom version of the particular user interface layout based on the client-side version(Studer, paragraph [0081], Portion 62 presents version control client portal 63 with selection control 63a, naming control 63b, save as new version control 63c and open control 63d. In this example, a user (automatically) generates a new version--version 2--of the FFCampaign_rule_V1.0 (which is saved in system storage as rule 68a) by modifying the value in cell 64b. This new version may Stachura, paragraph [0051 and 0082-0084].); and 
storing the custom version of the particular user interface layout to a data store(Studer, paragraph [0081], Portion 62 presents version control client portal 63 with selection control 63a, naming control 63b, save as new version control 63c and open control 63d. In this example, a user (automatically) generates a new version--version 2--of the FFCampaign_rule_V1.0 (which is saved in system storage as rule 68a) by modifying the value in cell 64b. This new version may alternatively be generated by using selection control 63a. In any case, selection control 63a may be used to select "2.0" as new version, leading to automatic updating of the name specified in the naming control 63b to "FFCampaign_rule_V2.0". Selecting save as new version control 63c causes the system to save, in system storage 55, this rule 68a as a new 2.0 version 68b in an initial state of the development lifecycle, submission or approval process, such as the "in development" state or the "open" state. Additionally, the system generates or updates, in system storage 55, shared log record 66 with log entries 66b, 66c specifying the edit of the rule and the saving of the rule as a version respectively. Shared log record 66 includes log entry 66a, which is the same as log entry 54a. In a variation, the system will generate a new version of a rule or ruleset first and then a user can edit that new, generated version of the rule or ruleset.  Stachura, paragraph [0051 and 0082-0084].).  

As per claim 34, this is the medium claim to system claim 21. Therefore, it is rejected for the same reasons as above.
As per claim 35, this is the medium claim to system claim 22. Therefore, it is rejected for the same reasons as above.
As per claim 36, this is the medium claim to system claim 23. Therefore, it is rejected for the same reasons as above.
As per claim 37, this is the medium claim to system claim 24. Therefore, it is rejected for the same reasons as above.
As per claim 38, this is the medium claim to system claim 25. Therefore, it is rejected for the same reasons as above.
As per claim 39, this is the medium claim to system claim 26. Therefore, it is rejected for the same reasons as above.
As per claim 40, this is the medium claim to method claim 33. Therefore, it is rejected for the same reasons as above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199